It is well settled that when there is a tie vote of the Board of Trustees of the New York City Fire Department, Article 1-B Pension Fund (hereinafter the Board of Trustees) in determining whether accident disability retirement is appropriate, the Board of Trustees must retire the applicant on an ordinary dis*510ability pension (see, Matter of City of New York v Schoeck, 294 NY 559), and the Board’s decision can be set aside on judicial review only if it can be determined as a matter of law on the record that the disability was a natural and proximate result of a service-related accident (see, Matter of Canfora v Board of Trustees, 60 NY2d 347). The petitioner has the burden of establishing, as a matter of law, that a causal relationship exists between the service-related accident and the claimed disability (see, Matter of Nicolosi v Board of Trustees, 198 AD2d 282; Matter of Draves v Board of Trustees, 203 AD2d 568, 569). A service-related accident is considered the natural and proximate cause of the petitioner’s disability if the accident either precipitated the development of a latent condition or aggravated a preexisting condition (see, Matter of Tobin v Steisel, 64 NY2d 254, 259). It is only when circumstances admit but one inference that the court may decide as a matter of law what inference should be drawn (see, Matter of Radigan v O'Connell, 304 NY 396, 397; Matter of Flynn v Board of Trustees, 201 AD2d 730). However, in determining the question of causal relation, the Medical Board’s findings must be supported by some credible evidence (see, Matter of Drayson v Board of Trustees, 37 AD2d 378, affd 32 NY2d 852).
Here, the only examining physicians who expressed opinions as to the connection between the accident of November 15, 1991, and the petitioner’s subsequent disability, concluded that a causal relationship existed. Moreover, the petitioner was concededly unable to return to full fire duty after the line-of-duty automobile accident. These medical records constituted the only competent evidence before the Board of Trustees on the issue of causation. We therefore agree with the finding of the Supreme Court that no question of fact existed with respect to this issue (see, Matter of Bridgwood v Board of Trustees, 204 AD2d 629; Matter of Jones v Board of Trustees, 123 AD2d 628). Miller, J. P., Copertino, Santucci and Altman, JJ., concur.